Citation Nr: 1620604	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  13-12 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 20 percent prior to October 14, 2008, and a rating in excess of 30 percent from October 14, 2008, for gastroesophageal reflux disease (GERD), status post hiatal hernia.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1989 to May 1999 and from February 2002 to April 2007; the first period of service was honorable, whereas the second period of service ended with a bad conduct discharge.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2013, the Board remanded the case to the RO for additional due process development (i.e., issuance of a statement of the case to the Veteran concerning this matter).  The Veteran was scheduled to appear at a Board videoconference hearing in May 2016, which is canceled in light of the Veteran's desire to withdraw his appeal.  


FINDING OF FACT

Prior to the promulgation of a decision in the matter, the Board in May 2016 received the Veteran's statement in which he expressed that it was his intent to withdraw his appeal seeking a rating in excess of 20 percent prior to October 14, 2008, and a rating in excess of 30 percent from October 14, 2008, for GERD, status post hiatal hernia; there is no question of fact or law remaining before the Board in the matter.


CONCLUSION OF LAW

Regarding the claim of a rating in excess of 20 percent prior to October 14, 2008, and a rating in excess of 30 percent from October 14, 2008, for GERD, status post hiatal hernia, the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the Veteran's expression of intent to withdraw his appeal in the matter, discussion of the impact of the VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, is not necessary.

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his authorized representative, and appeal withdrawals must be in writing or on the record at a hearing.  38 C.F.R. § 20.204. 

In a statement received by Board in May 2016, the Veteran expressed his intent to withdraw his appeal seeking a rating in excess of 20 percent prior to October 14, 2008, and a rating in excess of 30 percent from October 14, 2008, for GERD, status post hiatal hernia.  In the statement, he asserted that he did not wish to further "process" the appeal given that he had a current schedular rating of 100 percent [for a kidney disability, effective from June 2007].  

Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal must be dismissed.  



ORDER on Next Page


ORDER

The appeal seeking a rating in excess of 20 percent prior to October 14, 2008, and a rating in excess of 30 percent from October 14, 2008, for GERD, status post hiatal hernia, is dismissed.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


